122 F.3d 1076
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.George J. WILLIAMS, III, Plaintiff-Appellant,v.Keith LOOMIS, individually, and as Lyon County DistrictAttorney;  Robert Estes, individually and as Assistant LyonCounty District Attorney;  Leon Aberasturi, individually andas Assistant Lyon County District Attorney;  Edward Johnson,individually and as Justice of the Peace;  John Ray,individually and as Justice of the Peace;  Marian Pinkerton,individually and as Lyon County Clerk;  Kathy Jensen,individually and as Lyon County Commissioner;  Nancy Dallas,individually and as Lyon County Commissioner;  ChetHillyard, individually and as Lyon County Commissioner;Rene Cardinal, individually and as Lyon County Commissioner;Rico Sacchini, individually and as Lyon CountyCommissioner, Defendants-Appellees.
No. 96-16304.
United States Court of Appeals, Ninth Circuit.
Submitted August 25, 1997.**Decided August 29, 1997.

Appeal from the United States District Court for the District of Nevada, No. CV-95-00606-DWH;  David Warner Hagen, District Judge, Presiding.
Before:  SCHROEDER, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM*


2
George J. Williams, III, appeals pro se the district court's summary judgment in his 42 U.S.C. § 1983 action alleging numerous constitutional violations against defendants.  The district court granted summary judgment for defendants on Williams's first seven claims.  The court granted judgment for defendants on Williams's eighth claim because, it said, no specific defendant was named therein.  Williams suggests that he was, in effect, naming the defendants because he was attacking the facial validity of the statute they sought to have applied to him.  We accept his characterization of that claim.


3
We affirm the district court's grant of summary judgment on Williams's claims because they all arose from the same "transactional nucleus of facts" that could have been, but were not, raised in Williams's prior unsuccessful § 1983 action against defendants.  See International Union of Operating Eng'rs-Employers Constr.  Indus.  Pension, Welfare & Training Trust Funds v. Karr, 994 F.2d 1426, 1429-31 (9th Cir.1993).


4
Williams's remaining contentions are without merit.


5
AFFIRMED.



**
 Because we unanimously find this case suitable for decision without oral argument, we deny Williams's request for oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3